Entered: September 12th, 2019
                                Case 19-20039    Doc 25    Filed 09/12/19    Page 1 of 1
Signed: September 12th, 2019




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               at Baltimore
                                    In re:   Case No.: 19−20039 − MMH     Chapter: 7

      Shantel Larressa McDuffie
      Debtor
      Creditor − Home Point Financial Corporation             Reaffirmation − 22

                                             STATEMENT OF REVIEW

The above identified Reaffirmation Agreement has been reviewed. It appearing that all requirements of 11 U.S.C. §
524 have been complied with, counsel for debtor has made the certification set forth in 11 U.S.C. § 524(c)(3), and
Part D of the Reaffirmation Agreement is completed in a manner not significantly disparate from the sworn
statements of the debtor in Schedules I and J and creates no presumption of undue hardship under 11 U.S.C. §
524(m). No hearing, determination, or order is required.


cc:     Debtor − Shantel Larressa McDuffie
        Attorney for Debtor − PRO SE
        Case Trustee − Zvi Guttman

        U.S. Trustee
        Creditor − Home Point Financial Corporation
        c/o Sottile & Barile
        349 Wards Corner Road, Suite 180
        Loveland, OH 45140

                                                    End of Order
34x04 (rev. 02/09/2007) − nguerra
